Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-15
                        15-3 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                 Exhibit D: Exhibit
                            Motion C    Page
                                    to Sell   224 of Page
                                            Part     49 1 of 29
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-15
                        15-3 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                 Exhibit D: Exhibit
                            Motion C    Page
                                    to Sell   234 of Page
                                            Part     49 2 of 29
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-15
                        15-3 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                 Exhibit D: Exhibit
                            Motion C    Page
                                    to Sell   244 of Page
                                            Part     49 3 of 29
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-15
                        15-3 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                 Exhibit D: Exhibit
                            Motion C    Page
                                    to Sell   254 of Page
                                            Part     49 4 of 29
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-15
                        15-3 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                 Exhibit D: Exhibit
                            Motion C    Page
                                    to Sell   264 of Page
                                            Part     49 5 of 29
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-15
                        15-3 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                 Exhibit D: Exhibit
                            Motion C    Page
                                    to Sell   274 of Page
                                            Part     49 6 of 29
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-15
                        15-3 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                 Exhibit D: Exhibit
                            Motion C    Page
                                    to Sell   284 of Page
                                            Part     49 7 of 29
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-15
                        15-3 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                 Exhibit D: Exhibit
                            Motion C    Page
                                    to Sell   294 of Page
                                            Part     49 8 of 29
      Case 21-10327-elf
Case 21-10327-elf   DocDoc  15-3 Filed
                         71-15    Filed 02/16/21
                                        04/07/21 Entered 02/16/21
                                                   Entered        16:28:40
                                                            04/07/21       Desc Desc
                                                                       17:04:33
                               Exhibit C Page 30 of 49
                   Exhibit D: Motion to Sell Part 4 Page 9 of 29
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-15
                         15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                        PagePart31
                                                 4 ofPage
                                                      49 10 of 29
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-15
                         15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                        PagePart32
                                                 4 ofPage
                                                      49 11 of 29
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-15
                         15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                        PagePart33
                                                 4 ofPage
                                                      49 12 of 29
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-15
                         15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                        PagePart34
                                                 4 ofPage
                                                      49 13 of 29
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-15
                         15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                        PagePart35
                                                 4 ofPage
                                                      49 14 of 29
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-15
                         15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                        PagePart36
                                                 4 ofPage
                                                      49 15 of 29
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-15
                         15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                        PagePart37
                                                 4 ofPage
                                                      49 16 of 29
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-15
                         15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                        PagePart38
                                                 4 ofPage
                                                      49 17 of 29
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-15
                         15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                        PagePart39
                                                 4 ofPage
                                                      49 18 of 29
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-15
                         15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                        PagePart40
                                                 4 ofPage
                                                      49 19 of 29
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-15
                         15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                        PagePart41
                                                 4 ofPage
                                                      49 20 of 29
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-15
                         15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                        PagePart42
                                                 4 ofPage
                                                      49 21 of 29
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-15
                         15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                        PagePart43
                                                 4 ofPage
                                                      49 22 of 29
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-15
                         15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                        PagePart44
                                                 4 ofPage
                                                      49 23 of 29
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-15
                         15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                        PagePart45
                                                 4 ofPage
                                                      49 24 of 29
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-15
                         15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                        PagePart46
                                                 4 ofPage
                                                      49 25 of 29
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-15
                         15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                        PagePart47
                                                 4 ofPage
                                                      49 26 of 29
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-15
                         15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                        PagePart48
                                                 4 ofPage
                                                      49 27 of 29
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-15
                         15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                        PagePart49
                                                 4 ofPage
                                                      49 28 of 29
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-15
                         15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                     Entered02/16/21
                                                             04/07/2116:28:40
                                                                      17:04:33 Desc
                                                                               Desc
                             ExhibittoDSellPage
                 Exhibit D: Motion          Part 14 of Page
                                                       47 29 of 29




                   Exhibit D
